Citation Nr: 1213791	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  05-26 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for scar residuals of burns to the face, head, both arms, and stomach.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A videoconference Board hearing was held at the RO in March 2007 before a Veterans Law Judge and a copy of the hearing transcript has been added to the record.  After the Veterans Law Judge who held the March 2007 hearing subsequently retired from the Board, the Veteran opted to have another Board hearing before the undersigned Veterans Law Judge in January 2010 and a copy of the hearing transcript has been added to the record.

In June 2007, September 2009, and in March 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for an acquired psychiatric disability, to include PTSD, and for scar residuals of burns to the face, head, both arms, and stomach can be adjudicated.

With respect to the Veteran's service connection claim for an acquired psychiatric disability, to include PTSD, the Board notes that, to date, he has not been provided with a VA examination to determine the nature and etiology of this disability.  A review of the claims file indicates that the Veteran's service personnel records and service treatment records likely were destroyed in the July 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC).  The Court has held that, in cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Given the Veteran's contentions regarding his claimed acquired psychiatric disability, to include PTSD, and given VA's heightened due to assist the Veteran owing to the loss of his service personnel records and service treatment records in the July 1973 fire at the NPRC, the Board finds that, on remand, he should be scheduled for VA examination which addresses the contended causal relationship between an acquired psychiatric disability, to include PTSD, and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's service connection claim for scar residuals of burns to the face, head, both arms, and stomach, he contends that he incurred his current scar residuals of burns to the face, head, both arms, and stomach as a result of injuries experienced in an in-service explosion or fire which left him with severe burns on these parts of his body.  Pursuant to the Board's most recent remand in March 2010, the Veteran reported for VA examination in September 2011.  The VA examiner stated, "I do not see any scars indicating second or third degree burns from the waist to head that was a result of a gas pump explosion in 1943 in Ecuador."  No photographs were taken.  Physical examination showed there were no signs of skin breakdown, a superficial scar, no inflammation, edema, or keloid formation, and no other disabling effects.  The VA examiner opined that she could not resolve the issue of whether the Veteran suffered from second and third degree burn scars as a result of a gas pump explosion in Ecuador in 1943 without resorting to speculation.  She stated that there were no records indicating that the Veteran suffered second and third degree burns from an explosion in 1943.  The diagnosis was scars.  

Unfortunately, the VA examiner concluded in September 2011 that it would be "mere speculation" to find a casual relationship between the Veteran's scar residuals of burns of the face, head, both arms, and stomach and active service.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  

The Board cannot explain the apparent contradictions in the September 2011 VA examination report concerning the VA examiner's finding that there were no scars "indicating second or third degree burns from the waist to head that was a result of a gas pump explosion in 1943 in Ecuador," the physical examination finding of no scars, and the diagnosis of scars.  The Board also finds that additional rationale is needed for the VA examiner's opinion that she could not resolve whether the Veteran's scar residuals were related to active service without resorting to speculation.  Thus, on remand, the September 2011 VA examination report should be returned to the VA examiner who conducted this examination for an addendum in which she explains these contradictions and provides a rationale for her inability to provide the requested opinion concerning the contended etiological relationship between the scar residuals and active service without resorting to mere speculation.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability, to include PTSD, since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his claimed acquired psychiatric disability, to include PTSD.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The Veteran testified that he was treated for alcoholism on 3 occasions after service, and was hospitalized by VA for 6 months at one point in the 1960's.  (See hearing transcript, pages 11 - 15.)  The examiner should be asked to identify any acquired psychiatric disability/ies, to include PTSD, currently experienced by the Veteran.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability, to include PTSD, if diagnosed, is related to active service or any incident of service.  If PTSD is diagnosed, then the examiner must identify the stressor(s) which supports the PTSD diagnosis.  A complete rationale must be provided for any opinions expressed.

3.  Contact the VA Medical Center in Orlando, Florida, and ask the VA examiner who conducted the Veteran's September 6, 2011, VA scars examination to provide an addendum to this examination report.  The claims file and a copy of this remand should be provided to this examiner.  In her addendum to the September 2011 VA scars examination report, this VA examiner is asked to reconcile the finding that there were no scars "indicating second or third degree burns from the waist to head that was a result of a gas pump explosion in 1943 in Ecuador," the physical examination finding of no scars, and the diagnosis of scars.  The examiner also should answer the following questions:  Were scars of any type (i.e., first degree scars) present on the Veteran's face, head, both arms, and/or stomach at the September 2011 VA examination?  If so, is it at least as likely as not (i.e., a 50 percent or greater probability) that these scars were consistent with the Veteran's reported second and third degree burns following an explosion or fire during active service?  The Veteran described the treatment he received following an in-service explosion or fire on pages 7-9 of the January 2010 Board hearing transcript.  A complete rationale must be provided for any opinions expressed.  If the VA examiner cannot provide the requested medical nexus opinion without resorting to speculation, then she must explain why in her addendum to the September 2011 VA examination report.

4.  If, and only if, the VA examiner who conducted the Veteran's September 6, 2011, VA scars examination is not available, then schedule the Veteran for a VA examination to determine the nature and etiology of his scar residuals of burns to the face, head, both arms, and stomach.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history.  The examiner is asked to identify any scar residuals currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that scar residuals of burns to the face, head, both arms, and stomach, if diagnosed, are related to active service or any incident of service.  If scars are found on the Veteran's physical examination, then photographs should be taken of them and included in the claims file along with the examination report.  A complete rationale must be provided for any opinions expressed.  If the examiner cannot provide the requested medical nexus opinion without resorting to speculation, then he or she must explain why.

5.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

